Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 5, 2022, claims 1-4 and 7-8 has been amended, claims 6 and 9-12 has been cancelled, claims 1-5 and 7-8 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 (a) applicant’s arguments, see page 17, filed October 5, 2022, with respect to claims 1-5 and 7-8 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-5 and 7-8 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 paragraph 3, filed October 5, 2022, with respect to claims 1, 4, 7 and 8 have been fully considered and are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  A new ground of rejection is presented in view of Yi (WO2015115743A1).


Regarding claim 1, the applicant first argued that, see page 8 paragraph 3 – page 10 (all), “ … However, Yoon fails to teach including information, in the PSCCH, that corresponds to and indicates the mapping configuration of a reference signal (e.g., DMRS), let alone teaching this for two different mapping configurations. Merely indicating that the format of the PSCCH is similar to the format of the PUSCH, as described in Yoon, does not teach including information indicating a mapping configuration of a reference signal in the PSCCH. Therefore, Yoon fails to teach the above- referenced limitations of amended independent claim 1. 
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Yoon discloses, a processor (see Fig.5, Fig.6, Processor 610) coupled to a transmitter (see Fig.6,  RF unit 620) that selects (a first mapping configuration  or a second mapping configuration) a first mapping configuration and map a reference signal to a Physical Sidelink Shared Channel according to (the selected mapping configuration) the first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in frequency hopping for resource block assigned for the transmission of PUSCH, by substituting 0 (in case of TDD) for SFN n.sub.f, and setting N.sub.ID.sup.CELL as 510, see also Fig.6, para. 0107-0116, the random sequence processing unit 612 sets a value of 510 as an initial value. Then, the baseband processing unit 614 performs frequency hopping on a resource block assigned for the transmission of PSSCH based on the initial value, see also Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or the processor coupled to the transmitter select (a first mapping configuration  or a second mapping configuration) a second mapping configuration and maps a reference signal to a Physical Sidelink Shared Channel according to (the first selected mapping configuration or the second mapping configuration) the second mapping configuration (see Fig.5, 0085-0091, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for group hopping of Demodulation Reference Signal (DM-RS) that is a reference signal for demodulation on the PSSCH, is computed at the second start points, and the following equation is used. c init = ( SA ID ) 30 [ Equation 5 ] ##EQU00001## [0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099, para. 0117-0123, the first UE 600 transmit PD2DSCH, and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PD2DSCH); 
	wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0085-0086, when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication such as LTE, etc. and in the first configuration, an initial value c.sub.init which is used for scrambling of a codeword on PSSCH is computed at first start points, and the following equation as is show in para. 0087-0091), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0104-0105, the UE performs, based on a pseudo-random sequence, baseband processing in a subframe (S510). Here, baseband processing includes scrambling on a codeword of a D2D communication channel, frequency hopping for resource blocks assigned for D2D communication channel transmission, and group hopping of demodulation reference signal which is a reference signal for demodulating D2D communication channel, and by defining an initial value of a pseudo-random sequence adapted to a D2D communication and start points of computing the initial value, a transmitting UE effectively configure a pseudo-random sequence for scrambling, frequency hopping, and/or group hopping depending on D2D resource configuration, see also para. 0083, 0085) , and	wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0085-0086, In an exemplary embodiment, when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH may have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication such as LTE, etc. and in the first configuration, an initial value c.sub.init which is used for scrambling of a codeword on PSSCH is computed at first start points, and the following equation as is show in para. 0087-0091), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0104-0105, the UE performs, based on a pseudo-random sequence, baseband processing in a subframe (S510). Here, baseband processing may include, for example, scrambling on a codeword of a D2D communication channel, frequency hopping for resource blocks assigned for D2D communication channel transmission, and group hopping of demodulation reference signal which is a reference signal for demodulating D2D communication channel, and as such, by defining an initial value of a pseudo-random sequence adapted to a D2D communication and start points of computing the initial value, a transmitting UE effectively configure a pseudo-random sequence for scrambling, frequency hopping, and/or group hopping depending on D2D resource configuration, see also para. 0083, 0085).

Regarding claim 1, the applicant further argued that, see page 10, “ … 3GPP also fails to teach the above-referenced limitations of amended independent claim 1. While 3GPP is directed toward procedures related to sidelink communication, 3GPP fails to teach that when a UE selects a first mapping configuration, the UE includes first information indicating the selected first mapping configuration in a PSCCH, and when the UE selects a second mapping configuration, the UE includes second information indicating the selected second mapping configuration in the PSCCH. See 3GPP, section 14.1. Thus, 3GPP does not remedy the defects of Yoon with respect to at least the above-referenced limitations of amended independent claim 1. 
In view of the above, Yoon and 3GPP fail to teach the above-referenced limitations of amended independent claim 1. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, 3GPP discloses, a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see section 14.1.1, defines two transmission modes with different resource mapping)), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see section 14.1.1, as the number of resources varies there is at least one mapping that has more resources than another);  and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see 14.1.1.5, discloses a transmit power determination depending on e.g. a resource allocation, which is indicated using the PSCCH).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Yoon and 3GPP reads upon communication to “a processor coupled to a transmitter that selects a first mapping configuration  or a second mapping configuration and that maps a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to the selected mapping configuration ; wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH” as recites in the claim.

The applicant further argued that, “ … Further, even assuming arguendo that a skilled person were to combine Yoon and 3GPP in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide”. In view of the above, amended independent claim 1 is patentable over Yoon and 3GPP. Amended independent claims 4, 7, and 8 recite limitations that substantially correspond to the above- referenced limitations of amended independent claim 1, and are patentable over Yoon and 3GPP for similar reasons. Accordingly, withdrawal of this rejection is respectfully requested.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to configure a UE by higher layers with one or more PSCCH resource configuration(s). A PSCCH resource configuration is for reception of PSCCH only, or for transmission and reception of PSCCH and the PSCCH resource configuration is associated with either sidelink transmission mode I or sidelink transmission mode 2, see 3GPP, section 14.2.

The examiner respectfully disagrees with the argument above. Per above cited reasons, the above claims are no allowable.
	
Regarding claim 2, 3 and 5, the applicant first argued that, see page 11, “ … However, these discussions of Enomoto are unrelated to the above-referenced limitations and cannot teach including information, in a PSCCH, that corresponds to and indicates the mapping configuration of a reference signal (e.g., DMRS), let alone teaching this for two different mapping configurations. Therefore, Enomoto also fails to teach the above-referenced limitations of amended independent claim 1. 
In view of the above, Yoon, 3GPP, and Enomoto fail to teach the above-referenced limitations of amended independent claim 1. 
Further, even assuming arguendo that a skilled person were to combine Yoon, 3GPP, and Enomoto in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide. 
In view of the above, amended independent claim 1 is patentable over Yoon, 3GPP, and Enomoto. At least by virtue of their dependence, claims 2, 3, and 5 are patentable over Yoon, 3GPP, and Enomoto for the same reasons set forth above. Accordingly, withdrawal of this rejection is respectfully requested.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons, the above claims are not allowable.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.

Regarding claim 1, the applicant second argued that, see page 12 paragraph 2, “ … As described above, Yoon fails to teach the above-referenced limitations of amended independent claim 1. As explained below, Yi also fails to teach the above-referenced limitations of amended independent claim 1. The Examiner contends that Yi separately teaches the above-referenced limitations of independent claim 1. See Office Action, p. 25. Cited paragraphs [0083]-[0090] of Yi generally describes D2D communication, transmitting reference signals on D2D communication, resource allocation, and size of reference signals. However, these discussions of Yi are unrelated to the above-referenced limitations and cannot teach including information, in a PSCCH, that corresponds to and indicates the mapping configuration of a reference signal, let alone teaching this for two different mapping configurations. Therefore, Yi also fails to teach the above-referenced limitations of amended independent claim 1. In view of the above, Yoon and Yi fail to teach the above-referenced limitations of amended independent claim 1. Further, even assuming arguendo that a skilled person were to combine Yoon and Yi in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide. In view of the above, amended independent claim 1 is patentable over Yoon and Yi. Amended independent claims 4, 7, and 8 recite limitations that substantially correspond to the above- referenced limitations of amended independent claim 1, and are patentable over Yoon and Yi for similar reasons. Accordingly, withdrawal of this rejection is respectfully requested.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Yi clearly teaches, herein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0083-0090, clearly the more resources are allocated, the more reference signals are present according to the sidelink specification, para. 0089, adjusting the reference sequence length to the number of sub-carriers, thus there is at least one configuration with more resources than another, and para. 0089, Sidelink reference signals: for PSDCH, PSCCH and PSSCH demodulation, reference signals similar to uplink demodulation reference signals are transmitted in the 4th symbol of the slot in normal CP and in the 3rd symbol of the slot in extended cyclic prefix. The Sidelink demodulation reference signals sequence length equals the size (number of sub-carriers) of the assigned resource. For PSDCH and PSCCH, reference signals are created based on a fixed base sequence, cyclic shift and orthogonal cover code).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to configure a MAC PDU (Medium Access Control Protocol Data Unit) for D2D (Device-to-Device) communication system and a device and provide the allocation of resources, where the more resources are allocated, the more reference signals are present according to the sidelink specification , see Yi, paragraphs 1-6, 0089.


Regarding claim 2, 3, and 5, the applicant second argued that, see page 13 paragraph 4, “ … As described above, Yoon, Yi, and Enomoto, whether considered separately or in combination, fail to teach at least the above-referenced limitations of amended independent claim 1. 
Further, even assuming arguendo that a skilled person were to combine Yoon, Yi, and Enomoto in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide. In view of the above, amended independent claim 1 is patentable over Yoon, Yi, and Enomoto. At least by virtue of their dependence claims 2, 3, and 5 are also patentable over Yoon, Yi, and Enomoto. Accordingly, withdrawal of this rejection is respectfully requested.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons the above claims are not allowable.
	 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.

Regarding claim 1, the applicant third argued that, see page 14 paragraph 2, “ … As discussed above, Yoon and Enomoto fail to teach the above-referenced limitations of amended independent claim 1. Further, even assuming arguendo that a skilled person were to combine Yoon and Enomoto in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide. In view of the above, amended independent claim 1 is patentable over Yoon and Enomoto. Amended independent claims 4, 7, and 8 recite limitations that substantially correspond to the above-referenced limitations of amended independent claim 1, and are patentable over Yoon and Enomoto for similar reasons. At least by virtue of their dependence, claims 2, 3, and 5 are also patentable over Yoon and Enomoto. Accordingly, withdrawal of this rejection is respectfully requested.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons the above claims are not allowable.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.
 

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub. No.: 2019/0261442), and further in view of 3GPP("UE procedures related to Sidelink", 3GPP DRAFT; SUBC_14- 020 ---, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; 12-2014).

As per claim 1, Yoon disclose A user device (see Fig.1-2, Fig.5, a UE 10) supporting Device-to- Device (D2D) communication (see para. 0035-0039, 0075-0085, a UE  transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel), the user device comprising: 
	a processor (see Fig.5, Fig.6, Processor 610) coupled to a transmitter (see Fig.6,  RF unit 620) that selects (a first mapping configuration  or a second mapping configuration) a first mapping configuration and map a reference signal to a Physical Sidelink Shared Channel according to (the selected mapping configuration) the first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in frequency hopping for resource block assigned for the transmission of PUSCH, by substituting 0 (in case of TDD) for SFN n.sub.f, and setting N.sub.ID.sup.CELL as 510, see also Fig.6, para. 0107-0116, the random sequence processing unit 612 sets a value of 510 as an initial value. Then, the baseband processing unit 614 performs frequency hopping on a resource block assigned for the transmission of PSSCH based on the initial value, see also Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or the processor coupled to the transmitter select (a first mapping configuration  or a second mapping configuration) a second mapping configuration and maps a reference signal to a Physical Sidelink Shared Channel according to (the first selected mapping configuration or the second mapping configuration) the second mapping configuration (see Fig.5, 0085-0091, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for group hopping of Demodulation Reference Signal (DM-RS) that is a reference signal for demodulation on the PSSCH, is computed at the second start points, and the following equation is used. c init = ( SA ID ) 30 [ Equation 5 ] ##EQU00001## 
[0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099, para. 0117-0123, the first UE 600 transmit PD2DSCH, and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PD2DSCH); 
	wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0085-0086, when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH may have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication such as LTE, etc. and in the first configuration, an initial value c.sub.init which is used for scrambling of a codeword on PSSCH is computed at first start points, and the following equation as is show in para. 0087-0091), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0104-0105, the UE performs, based on a pseudo-random sequence, baseband processing in a subframe (S510). Here, baseband processing may include, for example, scrambling on a codeword of a D2D communication channel, frequency hopping for resource blocks assigned for D2D communication channel transmission, and group hopping of demodulation reference signal which is a reference signal for demodulating D2D communication channel, and as such, by defining an initial value of a pseudo-random sequence adapted to a D2D communication and start points of computing the initial value, a transmitting UE effectively configure a pseudo-random sequence for scrambling, frequency hopping, and/or group hopping depending on D2D resource configuration, see also para. 0083, 0085, the initial value c.sub.init may be computed based on the types of a D2D communication channel for which a corresponding pseudo-random sequence is used, and equation and the start points defined by baseband processing, and when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication) , and
	wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0085-0086, In an exemplary embodiment, when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH may have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication such as LTE, etc. and in the first configuration, an initial value c.sub.init which is used for scrambling of a codeword on PSSCH is computed at first start points, and the following equation as is show in para. 0087-0091), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0104-0105, the UE performs, based on a pseudo-random sequence, baseband processing in a subframe (S510). Here, baseband processing may include, for example, scrambling on a codeword of a D2D communication channel, frequency hopping for resource blocks assigned for D2D communication channel transmission, and group hopping of demodulation reference signal which is a reference signal for demodulating D2D communication channel, and as such, by defining an initial value of a pseudo-random sequence adapted to a D2D communication and start points of computing the initial value, a transmitting UE effectively configure a pseudo-random sequence for scrambling, frequency hopping, and/or group hopping depending on D2D resource configuration, see also para. 0083, 0085, the initial value c.sub.init may be computed based on the types of a D2D communication channel for which a corresponding pseudo-random sequence is used, and equation and the start points defined by baseband processing, and when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication).

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration,

3GPP however teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see section 14.1.1, defines two transmission modes with different resource mapping)), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see section 14.1.1, as the number of resources varies there is at least one mapping that has more resources than another);  and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see 14.1.1.5, discloses a transmit power determination depending on e.g. a resource allocation, which is indicated using the PSCCH); and 
wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see section 14.1.1, as the number of resources varies there is at least one mapping that has more resources than another, and section 14.1.1.5, discloses a transmit power determination depending on e.g. a resource allocation, which is indicated using the PSCCH, clearly the first or second configuration is indicated using the PSCCH).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by 3GPP, in the system of Yoon, so as to configure a UE by higher layers with one or more PSCCH resource configuration(s). A PSCCH resource configuration can be for reception of PSCCH only, or for transmission and reception of PSCCH and the PSCCH resource configuration is associated with either sidelink transmission mode I or sidelink transmission mode 2, see 3GPP, section 14.2.

As per claim 4, Yoon disclose A terminal supporting Device-to-Device (D2D) communication (see Fig.1-2, Fig.5, a UE 10), the terminal comprising: 
a detector (see Fig.2, UE 10 with a processor 610 with functionality of a detector) that determines whether a reference signal is mapped to a Physical Sidelink Shared Channel (PSSCH) in the D2D signal according to  a first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in frequency hopping for resource block assigned for the transmission of PUSCH, by substituting 0 (in case of TDD) for SFN n.sub.f, and setting N.sub.ID.sup.CELL as 510, see also Fig.6, para. 0107-0116, the random sequence processing unit 612 sets a value of 510 as an initial value. Then, the baseband processing unit 614 performs frequency hopping on a resource block assigned for the transmission of PSSCH based on the initial value) or according to a second mapping configuration, and detects the reference signal based on a result of the determination(see Fig.5, 0085-0091, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for group hopping of Demodulation Reference Signal (DM-RS) that is a reference signal for demodulation on the PSSCH, is computed at the second start points, and the following equation is used. c init = ( SA ID ) 30 [ Equation 5 ] ##EQU00001##  [0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099); and 
an estimator  (see Fig.2, UE 10 with a processor 610 with functionality of an estimator) that performs channel estimation using the reference signal detected by the detector (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510), 
wherein, when a Physical Sidelink Control Channel (PSCCH) includes first information indicating the first mapping configuration, the detector determines that the reference signal is mapped according to the first mapping configuration (see Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or according to a second mapping configuration based on the selection between the first mapping configuration and the second mapping configuration (see Table 1, para. 0117-0123, the first UE 600 transmit PD2DSCH, and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PD2DSCH), and
 wherein, when the PSCCH includes second information indicating the second mapping configuration, the detector determines that the reference signal is mapped according to the second mapping configuration (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510, and further, when a group hopping for a demodulation reference signal (DM-RS) associated with a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the group hopping may be computed at a start of each D2D slot corresponding to D2D slot number 0, and the initialization value corresponds to C init = ( SA ID ) 30 , ##EQU00007## where SA ID corresponds to an identity associated with a scheduling assignment).

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, 

3GPP however teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see section 14.1.1, defines two transmission modes with different resource mapping)), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see section 14.1.1, as the number of resources varies there is at least one mapping that has more resources than another);  and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see 14.1.1.5, discloses a transmit power determination depending on e.g. a resource allocation, which is indicated using the PSCCH); and 
wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see section 14.1.1, as the number of resources varies there is at least one mapping that has more resources than another, and section 14.1.1.5, discloses a transmit power determination depending on e.g. a resource allocation, which is indicated using the PSCCH, clearly the first or second configuration is indicated using the PSCCH).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by 3GPP, in the system of Yoon, so as to configure a UE by higher layers with one or more PSCCH resource configuration(s). A PSCCH resource configuration can be for reception of PSCCH only, or for transmission and reception of PSCCH and the PSCCH resource configuration is associated with either sidelink transmission mode I or sidelink transmission mode 2, see 3GPP, section 14.2.

As per claim 7, claim 7 is rejected the same way as claim 1.
As per claim 8, claim 8 is rejected the same way as claim 4.

As per claim 9, the combination of Yoon and 3GPP disclose the user device as claimed in claim 1.

Yoon further disclose wherein a parameters include a parameter related to group hopping (see para. 0090-0100, Table I showing Baseband Signal Processing, various parameters, in the baseband signal processing to generate PD2DSCH, each parameter is configured to comply with PD2DSCH when scrambling and generating DM-RS base sequence (group hopping) and DM-RS, when a UE attempts to transmit PD2DSCH, an initial value c.sub.init, which is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of the PD2DSCH, is computed at the third start points, using Equation 11).

As per claim 10, claim 10 is rejected the same way as claim 9.
As per claim 11, claim 11 is rejected the same way as claim 9.

As per claim 12, claim 12 is rejected the same way as claim 9.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub. No.: 2019/0261442), in view of  3GPP("UE procedures related to Sidelink", 3GPP DRAFT; SUBC_14- 020 ---, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; 12-2014), and further in view of Enomoto et al. (JP201177647A).

As per claim 2, the combination of Yoon and 3GPP disclose the user device as claimed in claim 1.

The combination of Yoon and 3GPP however does not explicitly disclose wherein the processor maps the reference signal to the PSSCH according to the first mapping configuration when a moving speed of the user device is less than or equal to a predetermined threshold, and the processor maps the reference signal to the PSSCH according to the second mapping configuration when the moving speed of the user device is greater than the predetermined threshold.

Enomoto however disclose wherein the processor maps the reference signal to the PSSCH according to the first mapping configuration when a moving speed of the user device is less than or equal to a predetermined threshold, and the processor maps the reference signal to the PSSCH according to the second mapping configuration when the moving speed of the user device is greater than the predetermined threshold (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals is selected if the speed of movement of the user device is equal to or lower than a predetermined threshold, and that the feature of disposing a reference signal on a physical channel in accordance with the second disposition configuration to transmit signals is selected if the speed of movement of the user device is greater than a predetermined threshold, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the processor maps the reference signal to the PSSCH according to the first mapping configuration when a moving speed of the user device is less than or equal to a predetermined threshold, and the processor maps the reference signal to the PSSCH according to the second mapping configuration when the moving speed of the user device is greater than the predetermined threshold, as taught by Enomoto, in the system of Yoon and 3GPP, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.
 
As per claim 3, the combination of Yoon and 3GPP disclose the user device as claimed in claim 1.

The combination of Yoon and 3GPP however does not explicitly disclose wherein the processor selects the first mapping configuration or the second mapping configuration, based on an instruction from a base station.

Enomoto however disclose wherein the processor selects the first mapping configuration or the second mapping configuration, based on an instruction from a base station (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the transmitter transmits the D2D signal where the reference signal is mapped to the PSSCH according to the first mapping configuration or the D2D signal where the reference signal is mapped to the PSSCH according to the second mapping configuration, based on an instruction from a base station, as taught by Enomoto, in the system of Yoon and 3GPP, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.
As per claim 5, the combination of Yoon and 3GPP disclose the user device as claimed in claim 1.

The combination of Yoon and 3GPP however does not explicitly disclose wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration. 
Enomoto however disclose wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals , the reference signal configuration used for one physical channel is used also for another physical channel on the same link, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration, as taught by Enomoto, in the system of Yoon and 3GPP, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Additional rejections in view of IDS submitted 4/30/2021
Second Rejection:

Claims 1, 4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub. No.: 2019/0261442), and further in view of Yi (WO2015/115743A1).

As per claim 1, Yoon disclose A user device (see Fig.1-2, Fig.5, a UE 10) supporting Device-to- Device (D2D) communication (see para. 0035-0039, 0075-0085, a UE  transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel), the user device comprising: 
	a processor (see Fig.5, Fig.6, Processor 610) coupled to a transmitter (see Fig.6,  RF unit 620) that selects (a first mapping configuration  or a second mapping configuration) a first mapping configuration and map a reference signal to a Physical Sidelink Shared Channel according to (the selected mapping configuration) the first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in frequency hopping for resource block assigned for the transmission of PUSCH, by substituting 0 (in case of TDD) for SFN n.sub.f, and setting N.sub.ID.sup.CELL as 510, see also Fig.6, para. 0107-0116, the random sequence processing unit 612 sets a value of 510 as an initial value. Then, the baseband processing unit 614 performs frequency hopping on a resource block assigned for the transmission of PSSCH based on the initial value, see also Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or the processor coupled to the transmitter select (a first mapping configuration  or a second mapping configuration) a second mapping configuration and maps a reference signal to a Physical Sidelink Shared Channel according to (the first selected mapping configuration or the second mapping configuration) the second mapping configuration (see Fig.5, 0085-0091, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for group hopping of Demodulation Reference Signal (DM-RS) that is a reference signal for demodulation on the PSSCH, is computed at the second start points, and the following equation is used. c init = ( SA ID ) 30 [ Equation 5 ] ##EQU00001## 
[0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099, para. 0117-0123, the first UE 600 transmit PD2DSCH, and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PD2DSCH); 
	wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0085-0086, when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH may have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication such as LTE, etc. and in the first configuration, an initial value c.sub.init which is used for scrambling of a codeword on PSSCH is computed at first start points, and the following equation as is show in para. 0087-0091), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0104-0105, the UE performs, based on a pseudo-random sequence, baseband processing in a subframe (S510). Here, baseband processing may include, for example, scrambling on a codeword of a D2D communication channel, frequency hopping for resource blocks assigned for D2D communication channel transmission, and group hopping of demodulation reference signal which is a reference signal for demodulating D2D communication channel, and as such, by defining an initial value of a pseudo-random sequence adapted to a D2D communication and start points of computing the initial value, a transmitting UE effectively configure a pseudo-random sequence for scrambling, frequency hopping, and/or group hopping depending on D2D resource configuration, see also para. 0083, 0085, the initial value c.sub.init may be computed based on the types of a D2D communication channel for which a corresponding pseudo-random sequence is used, and equation and the start points defined by baseband processing, and when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication) , and
	wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0085-0086, In an exemplary embodiment, when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH may have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication such as LTE, etc. and in the first configuration, an initial value c.sub.init which is used for scrambling of a codeword on PSSCH is computed at first start points, and the following equation as is show in para. 0087-0091), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0104-0105, the UE performs, based on a pseudo-random sequence, baseband processing in a subframe (S510). Here, baseband processing may include, for example, scrambling on a codeword of a D2D communication channel, frequency hopping for resource blocks assigned for D2D communication channel transmission, and group hopping of demodulation reference signal which is a reference signal for demodulating D2D communication channel, and as such, by defining an initial value of a pseudo-random sequence adapted to a D2D communication and start points of computing the initial value, a transmitting UE effectively configure a pseudo-random sequence for scrambling, frequency hopping, and/or group hopping depending on D2D resource configuration, see also para. 0083, 0085, the initial value c.sub.init may be computed based on the types of a D2D communication channel for which a corresponding pseudo-random sequence is used, and equation and the start points defined by baseband processing, and when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication).
Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration,

Yi however teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see para. 0088-0090, PSSCH resources are defined using a PSCCH, therefore at least resource configurations and corresponding mapping are defined), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see para. 0083-0090, clearly the more resources are allocated, the more reference signals are present according to the sidelink specification, para. 0089, adjusting the reference sequence length to the number of sub-carriers, thus there is at least one configuration with more resources than another);  and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see para. 0089, Sidelink reference signals: for PSDCH, PSCCH and PSSCH demodulation, reference signals similar to uplink demodulation reference signals are transmitted in the 4th symbol of the slot in normal CP and in the 3rd symbol of the slot in extended cyclic prefix. The Sidelink demodulation reference signals sequence length equals the size (number of sub-carriers) of the assigned resource. For PSDCH and PSCCH, reference signals are created based on a fixed base sequence, cyclic shift and orthogonal cover code, clearly the sequence length depends on the allocated resource which is indicated in the PSCCH); and
wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0083-0090, clearly the more resources are allocated, the more reference signals are present according to the sidelink specification, para. 0089, adjusting the reference sequence length to the number of sub-carriers, thus there is at least one configuration with more resources than another, and para. 0089, Sidelink reference signals: for PSDCH, PSCCH and PSSCH demodulation, reference signals similar to uplink demodulation reference signals are transmitted in the 4th symbol of the slot in normal CP and in the 3rd symbol of the slot in extended cyclic prefix. The Sidelink demodulation reference signals sequence length equals the size (number of sub-carriers) of the assigned resource. For PSDCH and PSCCH, reference signals are created based on a fixed base sequence, cyclic shift and orthogonal cover code).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by Yi, in the system of Yoon, so as to configure a MAC PDU (Medium Access Control Protocol Data Unit) for D2D (Device-to-Device) communication system and a device and provide the allocation of resources, where the more resources are allocated, the more reference signals are present according to the sidelink specification, see Yi, paragraphs 1-6, 0089.

As per claim 4, Yoon disclose A terminal supporting Device-to-Device (D2D) communication (see Fig.1-2, Fig.5, a UE 10), the terminal comprising: 
a detector (see Fig.2, UE 10 with a processor 610 with functionality of a detector) that determines whether a reference signal is mapped to a Physical Sidelink Shared Channel (PSSCH) in the D2D signal according to  a first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in frequency hopping for resource block assigned for the transmission of PUSCH, by substituting 0 (in case of TDD) for SFN n.sub.f, and setting N.sub.ID.sup.CELL as 510, see also Fig.6, para. 0107-0116, the random sequence processing unit 612 sets a value of 510 as an initial value. Then, the baseband processing unit 614 performs frequency hopping on a resource block assigned for the transmission of PSSCH based on the initial value) or according to a second mapping configuration, and detects the reference signal based on a result of the determination(see Fig.5, 0085-0091, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for group hopping of Demodulation Reference Signal (DM-RS) that is a reference signal for demodulation on the PSSCH, is computed at the second start points, and the following equation is used. c init = ( SA ID ) 30 [ Equation 5 ] ##EQU00001##  [0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099); and 
an estimator  (see Fig.2, UE 10 with a processor 610 with functionality of an estimator) that performs channel estimation using the reference signal detected by the detector (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510), 
wherein, when a Physical Sidelink Control Channel (PSCCH) includes first information indicating the first mapping configuration, the detector determines that the reference signal is mapped according to the first mapping configuration (see Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or according to a second mapping configuration based on the selection between the first mapping configuration and the second mapping configuration (see Table 1, para. 0117-0123, the first UE 600 transmit PD2DSCH, and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PD2DSCH), and
 wherein, when the PSCCH includes second information indicating the second mapping configuration, the detector determines that the reference signal is mapped according to the second mapping configuration (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510, and further, when a group hopping for a demodulation reference signal (DM-RS) associated with a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the group hopping may be computed at a start of each D2D slot corresponding to D2D slot number 0, and the initialization value corresponds to C init = ( SA ID ) 30 , ##EQU00007## where SA ID corresponds to an identity associated with a scheduling assignment).

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration,

Yi however teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see para. 0088-0090, PSSCH resources are defined using a PSCCH, therefore at least resource configurations and corresponding mapping are defined), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see para. 0083-0090, clearly the more resources are allocated, the more reference signals are present according to the sidelink specification, para. 0089, adjusting the reference sequence length to the number of sub-carriers, thus there is at least one configuration with more resources than another);  and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see para. 0089, Sidelink reference signals: for PSDCH, PSCCH and PSSCH demodulation, reference signals similar to uplink demodulation reference signals are transmitted in the 4th symbol of the slot in normal CP and in the 3rd symbol of the slot in extended cyclic prefix. The Sidelink demodulation reference signals sequence length equals the size (number of sub-carriers) of the assigned resource. For PSDCH and PSCCH, reference signals are created based on a fixed base sequence, cyclic shift and orthogonal cover code, clearly the sequence length depends on the allocated resource which is indicated in the PSCCH); and
wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0083-0090, clearly the more resources are allocated, the more reference signals are present according to the sidelink specification, para. 0089, adjusting the reference sequence length to the number of sub-carriers, thus there is at least one configuration with more resources than another, and para. 0089, Sidelink reference signals: for PSDCH, PSCCH and PSSCH demodulation, reference signals similar to uplink demodulation reference signals are transmitted in the 4th symbol of the slot in normal CP and in the 3rd symbol of the slot in extended cyclic prefix. The Sidelink demodulation reference signals sequence length equals the size (number of sub-carriers) of the assigned resource. For PSDCH and PSCCH, reference signals are created based on a fixed base sequence, cyclic shift and orthogonal cover code).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by Yi, in the system of Yoon, so as to configure a MAC PDU (Medium Access Control Protocol Data Unit) for D2D (Device-to-Device) communication system and a device and provide the allocation of resources, where the more resources are allocated, the more reference signals are present according to the sidelink specification, see Yi, paragraphs 1-6, 0089.

As per claim 7, claim 7 is rejected the same way as claim 1.

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration,

Yi however teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see para. 0088-0090, PSSCH resources are defined using a PSCCH, therefore at least resource configurations and corresponding mapping are defined), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see para. 0083-0090, clearly the more resources are allocated, the more reference signals are present according to the sidelink specification, para. 0089, adjusting the reference sequence length to the number of sub-carriers, thus there is at least one configuration with more resources than another);  and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see para. 0089, Sidelink reference signals: for PSDCH, PSCCH and PSSCH demodulation, reference signals similar to uplink demodulation reference signals are transmitted in the 4th symbol of the slot in normal CP and in the 3rd symbol of the slot in extended cyclic prefix. The Sidelink demodulation reference signals sequence length equals the size (number of sub-carriers) of the assigned resource. For PSDCH and PSCCH, reference signals are created based on a fixed base sequence, cyclic shift and orthogonal cover code, clearly the sequence length depends on the allocated resource which is indicated in the PSCCH); and
wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0083-0090, clearly the more resources are allocated, the more reference signals are present according to the sidelink specification, para. 0089, adjusting the reference sequence length to the number of sub-carriers, thus there is at least one configuration with more resources than another, and para. 0089, Sidelink reference signals: for PSDCH, PSCCH and PSSCH demodulation, reference signals similar to uplink demodulation reference signals are transmitted in the 4th symbol of the slot in normal CP and in the 3rd symbol of the slot in extended cyclic prefix. The Sidelink demodulation reference signals sequence length equals the size (number of sub-carriers) of the assigned resource. For PSDCH and PSCCH, reference signals are created based on a fixed base sequence, cyclic shift and orthogonal cover code).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by Yi, in the system of Yoon, so as to configure a MAC PDU (Medium Access Control Protocol Data Unit) for D2D (Device-to-Device) communication system and a device and provide the allocation of resources, where the more resources are allocated, the more reference signals are present according to the sidelink specification, see Yi, paragraphs 1-6, 0089.

As per claim 8, claim 8 is rejected the same way as claim 4.

As per claim 9, the combination of Yoon and Yi disclose the user device as claimed in claim 1.

Yoon further disclose wherein a parameters include a parameter related to group hopping (see para. 0090-0100, Table I showing Baseband Signal Processing, various parameters, in the baseband signal processing to generate PD2DSCH, each parameter is configured to comply with PD2DSCH when scrambling and generating DM-RS base sequence (group hopping) and DM-RS, when a UE attempts to transmit PD2DSCH, an initial value c.sub.init, which is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of the PD2DSCH, is computed at the third start points, using Equation 11).

As per claim 10, claim 10 is rejected the same way as claim 9.
As per claim 11, claim 11 is rejected the same way as claim 9.

As per claim 12, claim 12 is rejected the same way as claim 9.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub. No.: 2019/0261442), in view of Yi (WO2015/115743A1), and further in view of Enomoto et al. (JP201177647A).

As per claim 2, the combination of Yoon and Yi disclose the user device as claimed in claim 1.

The combination of Yoon and Yi however does not explicitly disclose wherein the transmitter transmits the D2D signal by mapping the reference signal to the PSSCH according to the first mapping configuration when a moving speed of the user device is less than or equal to a predetermined threshold, and transmits the D2D signal by mapping the reference signal to the PSSCH according to the second mapping configuration when the moving speed of the user device is greater than the predetermined threshold.

Enomoto however disclose wherein the transmitter transmits the D2D signal by mapping the reference signal to the PSSCH according to the first mapping configuration when a moving speed of the user device is less than or equal to a predetermined threshold, and transmits the D2D signal by mapping the reference signal to the PSSCH according to the second mapping configuration when the moving speed of the user device is greater than the predetermined threshold (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals is selected if the speed of movement of the user device is equal to or lower than a predetermined threshold, and that the feature of disposing a reference signal on a physical channel in accordance with the second disposition configuration to transmit signals is selected if the speed of movement of the user device is greater than a predetermined threshold, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by Enomoto, in the system of Yoon and Yi, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.
 
As per claim 3, the combination of Yoon and Yi disclose the user device as claimed in claim 1.

The combination of Yoon and Yi however does not explicitly disclose wherein the transmitter transmits the D2D signal where the reference signal is mapped to the PSSCH according to the first mapping configuration or the D2D signal where the reference signal is mapped to the PSSCH according to the second mapping configuration, based on an instruction from a base station.

Enomoto however disclose wherein the transmitter transmits the D2D signal where the reference signal is mapped to the PSSCH according to the first mapping configuration or the D2D signal where the reference signal is mapped to the PSSCH according to the second mapping configuration, based on an instruction from a base station (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the transmitter transmits the D2D signal where the reference signal is mapped to the PSSCH according to the first mapping configuration or the D2D signal where the reference signal is mapped to the PSSCH according to the second mapping configuration, based on an instruction from a base station, as taught by Enomoto, in the system of Yoon and Yi, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.
As per claim 5, the combination of Yoon and Yi disclose the user device as claimed in claim 1.

The combination of Yoon and Yi however does not explicitly disclose wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration. 
Enomoto however disclose wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals , the reference signal configuration used for one physical channel is used also for another physical channel on the same link, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration, as taught by Enomoto, in the system of Yoon and Yi, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection
     

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub. No.: 2019/0261442), and further in view of Enomoto et al. (JP201177647A).

As per claim 1, Yoon disclose A user device (see Fig.1-2, Fig.5, a UE 10) supporting Device-to- Device (D2D) communication (see para. 0035-0039, 0075-0085, a UE  transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel), the user device comprising: 
	a processor (see Fig.5, Fig.6, Processor 610) coupled to a transmitter (see Fig.6,  RF unit 620) that selects (a first mapping configuration  or a second mapping configuration) a first mapping configuration and map a reference signal to a Physical Sidelink Shared Channel according to (the selected mapping configuration) the first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in frequency hopping for resource block assigned for the transmission of PUSCH, by substituting 0 (in case of TDD) for SFN n.sub.f, and setting N.sub.ID.sup.CELL as 510, see also Fig.6, para. 0107-0116, the random sequence processing unit 612 sets a value of 510 as an initial value. Then, the baseband processing unit 614 performs frequency hopping on a resource block assigned for the transmission of PSSCH based on the initial value, see also Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or the processor coupled to the transmitter select (a first mapping configuration  or a second mapping configuration) a second mapping configuration and maps a reference signal to a Physical Sidelink Shared Channel according to (the first selected mapping configuration or the second mapping configuration) the second mapping configuration (see Fig.5, 0085-0091, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for group hopping of Demodulation Reference Signal (DM-RS) that is a reference signal for demodulation on the PSSCH, is computed at the second start points, and the following equation is used. c init = ( SA ID ) 30 [ Equation 5 ] ##EQU00001## 
[0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099, para. 0117-0123, the first UE 600 transmit PD2DSCH, and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PD2DSCH); 
	wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0085-0086, when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH may have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication such as LTE, etc. and in the first configuration, an initial value c.sub.init which is used for scrambling of a codeword on PSSCH is computed at first start points, and the following equation as is show in para. 0087-0091), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0104-0105, the UE performs, based on a pseudo-random sequence, baseband processing in a subframe (S510). Here, baseband processing may include, for example, scrambling on a codeword of a D2D communication channel, frequency hopping for resource blocks assigned for D2D communication channel transmission, and group hopping of demodulation reference signal which is a reference signal for demodulating D2D communication channel, and as such, by defining an initial value of a pseudo-random sequence adapted to a D2D communication and start points of computing the initial value, a transmitting UE effectively configure a pseudo-random sequence for scrambling, frequency hopping, and/or group hopping depending on D2D resource configuration, see also para. 0083, 0085, the initial value c.sub.init may be computed based on the types of a D2D communication channel for which a corresponding pseudo-random sequence is used, and equation and the start points defined by baseband processing, and when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication) , and
	wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0085-0086, In an exemplary embodiment, when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH may have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication such as LTE, etc. and in the first configuration, an initial value c.sub.init which is used for scrambling of a codeword on PSSCH is computed at first start points, and the following equation as is show in para. 0087-0091), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see para. 0104-0105, the UE performs, based on a pseudo-random sequence, baseband processing in a subframe (S510). Here, baseband processing may include, for example, scrambling on a codeword of a D2D communication channel, frequency hopping for resource blocks assigned for D2D communication channel transmission, and group hopping of demodulation reference signal which is a reference signal for demodulating D2D communication channel, and as such, by defining an initial value of a pseudo-random sequence adapted to a D2D communication and start points of computing the initial value, a transmitting UE effectively configure a pseudo-random sequence for scrambling, frequency hopping, and/or group hopping depending on D2D resource configuration, see also para. 0083, 0085, the initial value c.sub.init may be computed based on the types of a D2D communication channel for which a corresponding pseudo-random sequence is used, and equation and the start points defined by baseband processing, and when a UE attempts to transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel, the PSCCH have a format similar to that of Physical Uplink Shared Channel (PUSCH) in WAN communication).

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration,

Enomoto however disclose a user device wherein a transmitter uses reference signal configuration information included in a Physical Sidelink Control Channel (PSCCH), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration  (see Fig.3-6, para. 0008-0010, 0016, 0056-0064, a signal notifies explicitly of the number of symbols per one subframe of a reference signal, and  when a flag notified from a base station is OFF, DMRS is not increased to PUSCH, that is apply the mapping to PSSCH and use the PSCCH as the control channel, see also Table 7, para. 0086-0093, Regarding the sidelink, there are a physical sidelink shared channel (PSSCH), a physical sidelink broadcast channel (PSBCH), a physical sidelink control channel (PSCCH), and a physical sidelink discovery channel (PSDCH). In the sidelink, a DM-RS is transmitted in connection with transmission of the PSSCH, the PSBCH, the PSCCH and the PSDCH, and is configured similar to the DM-RS related to the PUSCH of the uplink except for some features. For example, the DM-RS transmitted in connection with the PSBCH is similar to the foregoing DM-RS related to the PUSCH of the uplink, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel), and
	wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see Fig.9. para. 0067-0068, the mobile station apparatus 200 transmits a PUSCH signal without hopping between slots, the reception side uses the DMRS of the 3SC-FDMA symbol included in the PUSCH as a propagation path characteristic of one subframe by linear interpolation. Propagation path compensation can be performed by using this, and propagation path compensation with a DMRS time density better than that of DMSC with 2SC-FDMA symbols can be performed. In this arrangement, it is avoided to arrange DMRS in SC-FDMA symbols that may include SRS, and the arrangement interval of DMRS is set to 6SC-FDMA symbol intervals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by Enomoto, in the system of Yoon, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6. 

As per claim 2, the combination of Yoon and Enomoto disclose the user device as claimed in claim 1.

Enomoto further disclose wherein the transmitter transmits the D2D signal by mapping the reference signal to the PSSCH according to the first mapping configuration when a moving speed of the user device is less than or equal to a predetermined threshold, and transmits the D2D signal by mapping the reference signal to the PSSCH according to the second mapping configuration when the moving speed of the user device is greater than the predetermined threshold (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals is selected if the speed of movement of the user device is equal to or lower than a predetermined threshold, and that the feature of disposing a reference signal on a physical channel in accordance with the second disposition configuration to transmit signals is selected if the speed of movement of the user device is greater than a predetermined threshold, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 
Motivation same as claim 1.
As per claim 3, the combination of Yoon and Enomoto disclose the user device as claimed in claim 1.

Enomoto further disclose wherein the transmitter transmits the D2D signal where the reference signal is mapped to the PSSCH according to the first mapping configuration or the D2D signal where the reference signal is mapped to the PSSCH according to the second mapping configuration, based on an instruction from a base station (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). Motivation same as claim 1.

As per claim 4, Yoon disclose A terminal supporting Device-to-Device (D2D) communication (see Fig.1-2, Fig.5, a UE 10), the terminal comprising: 
a detector (see Fig.2, UE 10 with a processor 610 with functionality of a detector) that determines whether a reference signal is mapped to a Physical Sidelink Shared Channel (PSSCH) in the D2D signal according to  a first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in frequency hopping for resource block assigned for the transmission of PUSCH, by substituting 0 (in case of TDD) for SFN n.sub.f, and setting N.sub.ID.sup.CELL as 510, see also Fig.6, para. 0107-0116, the random sequence processing unit 612 sets a value of 510 as an initial value. Then, the baseband processing unit 614 performs frequency hopping on a resource block assigned for the transmission of PSSCH based on the initial value) or according to a second mapping configuration, and detects the reference signal based on a result of the determination(see Fig.5, 0085-0091, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for group hopping of Demodulation Reference Signal (DM-RS) that is a reference signal for demodulation on the PSSCH, is computed at the second start points, and the following equation is used. c init = ( SA ID ) 30 [ Equation 5 ] ##EQU00001##  [0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099); and 
an estimator  (see Fig.2, UE 10 with a processor 610 with functionality of an estimator) that performs channel estimation using the reference signal detected by the detector (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510), 
wherein, when a Physical Sidelink Control Channel (PSCCH) includes first information indicating the first mapping configuration, the detector determines that the reference signal is mapped according to the first mapping configuration (see Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or according to a second mapping configuration based on the selection between the first mapping configuration and the second mapping configuration (see Table 1, para. 0117-0123, the first UE 600 transmit PD2DSCH, and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PD2DSCH), and
 wherein, when the PSCCH includes second information indicating the second mapping configuration, the detector determines that the reference signal is mapped according to the second mapping configuration (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510, and further, when a group hopping for a demodulation reference signal (DM-RS) associated with a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the group hopping may be computed at a start of each D2D slot corresponding to D2D slot number 0, and the initialization value corresponds to C init = ( SA ID ) 30 , ##EQU00007## where SA ID corresponds to an identity associated with a scheduling assignment).

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, 

Enomoto however disclose a user device wherein a transmitter uses reference signal configuration information included in a Physical Sidelink Control Channel (PSCCH), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration  (see Fig.3-6, para. 0008-0010, 0016, 0056-0064, a signal notifies explicitly of the number of symbols per one subframe of a reference signal, and  when a flag notified from a base station is OFF, DMRS is not increased to PUSCH, that is apply the mapping to PSSCH and use the PSCCH as the control channel, see also Table 7, para. 0086-0093, Regarding the sidelink, there are a physical sidelink shared channel (PSSCH), a physical sidelink broadcast channel (PSBCH), a physical sidelink control channel (PSCCH), and a physical sidelink discovery channel (PSDCH). In the sidelink, a DM-RS is transmitted in connection with transmission of the PSSCH, the PSBCH, the PSCCH and the PSDCH, and is configured similar to the DM-RS related to the PUSCH of the uplink except for some features. For example, the DM-RS transmitted in connection with the PSBCH is similar to the foregoing DM-RS related to the PUSCH of the uplink, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel), and
	wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH), and wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see Fig.9. para. 0067-0068, the mobile station apparatus 200 transmits a PUSCH signal without hopping between slots, the reception side uses the DMRS of the 3SC-FDMA symbol included in the PUSCH as a propagation path characteristic of one subframe by linear interpolation. Propagation path compensation can be performed by using this, and propagation path compensation with a DMRS time density better than that of DMSC with 2SC-FDMA symbols can be performed. In this arrangement, it is avoided to arrange DMRS in SC-FDMA symbols that may include SRS, and the arrangement interval of DMRS is set to 6SC-FDMA symbol intervals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by Enomoto, in the system of Yoon, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6. 


As per claim 5, the combination of Yoon and Enomoto disclose the user device as claimed in claim 4.

Enomoto further disclose wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals , the reference signal configuration used for one physical channel is used also for another physical channel on the same link, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 
As per claim 7, claim 7 is rejected the same way as claim 1.
As per claim 8, claim 8 is rejected the same way as claim 4.

As per claim 9, the combination of Yoon and Enomoto disclose the user device as claimed in claim 1.

Yoon further disclose wherein a parameters include a parameter related to group hopping (see para. 0090-0100, Table I showing Baseband Signal Processing, various parameters, in the baseband signal processing to generate PD2DSCH, each parameter is configured to comply with PD2DSCH when scrambling and generating DM-RS base sequence (group hopping) and DM-RS, when a UE attempts to transmit PD2DSCH, an initial value c.sub.init, which is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of the PD2DSCH, is computed at the third start points, using Equation 11).
As per claim 10, claim 10 is rejected the same way as claim 9.
As per claim 11, claim 11 is rejected the same way as claim 9.

As per claim 12, claim 12 is rejected the same way as claim 10.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Fourth Rejection, base on the claim amendments:
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Yi (WO2015115743A1).

As per claim 1, Yi discloses A terminal supporting Device-to-Device (D2D) communication, the terminal comprising:
 a processor coupled to a transmitter that selects a first mapping configuration  or a second mapping configuration and that maps a reference signal (see para. 0083-0089, sidelink reference signals for PSSCH) to a Physical Sidelink Shared Channel (PSSCH) according to the selected mapping configuration (paragraphs 88-90, PSSCH resources are defined using a PSCCH, therefore at least two resource configurations and corresponding mappings are implicit); 
wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see para. 0089, more symbols than in the first mapping configuration (also implicit, the more resources are allocated, the more reference signals are present according to the sidelink specification, adjusting the reference sequence length to the number of sub-carriers, thus there is at least one configuration with more resources than another); 
wherein, when the processor selects the first mapping configuration, the processor includes first information indicating the selected first mapping configuration in a Physical Sidelink Control Channel (PSCCH) (see para. 0089, reference signals are created based in fix base sequence, cyclic shift and orthogonal cover code), and 
wherein, when the processor selects the second mapping configuration, the processor includes second information indicating the selected second mapping configuration in the PSCCH (see paragraph 89, sequence length depends on the allocated resource which is indicated in the PSCCH).  

 As per claim 7, claim 7 is rejected the same way as claim 1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Li et al. (US Pub. No.: 2013/0272262) – teaches a transmitter (see Fig.1, UE 10 with LTE RF Transceiver 22)  that transmits a D2D signal by mapping a reference signal to a physical channel (see para. 0015, 0018, the user device in a wireless communication system that supports D2D communication which disposes a reference signal on a physical channel to transmit a D2D signal). Please see US 2019/0261442, paragraph 0003-0004, specifically states: “Representatively, the 3rd Generation Partnership Project (3GPP), which is a mobile communication standardization association, actively conducts D2D communication technology standardization that is referred to as Proximity-based services (ProSe).”

	b. QUALCOMM: "LTE-based Vehicle to Vehicle Communications", 3GPP DRAFT; RP-150626 LTE-V2V-MOTIVATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE , 15 June 2015 (2015-06-15).
	c.  3GPP (LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (3GPP TS 36.211 version 12.8.0 Release 12) – 2016-01) – see page 130 and 131, Table 9.8-1 and Table 9.8-2, Reference signal parameters for PSSCH and PSCCH.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469